COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:           In re Dolcefino Communications, LLC
Appellate case number:         01-20-00382-CV
Trial court case number:       19-CV-0814
Trial court:                   405th District Court of Galveston County

       Relator, Dolcefino Communications, LLC’s filed petition for writ of mandamus
challenging the trial court’s order denying relator’s petition for pre-suit discovery pursuant
to Rule 202 of the Texas Rules of Civil Procedure. See TEX. R. CIV. P. 202. On September
10, 2020, this Court issued an opinion dismissing relator’s mandamus petition for lack of
subject-matter jurisdiction. Subsequently, relator filed a “Motion to Supplement Record
in Support of Petition for Writ of Mandamus, or in the Alternative, Motion for Leave to
Supplement the Record in Support of Petition for Writ of Mandamus.” In the motion,
relator seeks to supplement the mandamus record to include “written power of attorney
documents.”
        Relator’s motion states that the mandamus record can be supplemented pursuant to
rule 52.7 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 52.7(b) (“After
the record is filed, relator or any other party to the proceeding may file additional materials
for inclusion in the record.”). However, the “written power of attorney documents” which
relator seeks to supplement were neither presented to the trial court, nor provided to this
Court as a part of the mandamus record. In determining whether a trial court has erred, we
are limited to considering only the record presented to the trial court. See In re M-I L.L.C.,
505 S.W/3d 569, 574 (Tex. 2016) (“In determining whether a trial court abused its
discretion, a reviewing court is generally bound by the record before the trial court at the
time its decision was made.”); In re Sanchez, 571 S.W.3d 833, 836–37 (Tex. App.—
Houston [1st Dist.] 2018, orig. proceeding).
      Accordingly, relator’s motion to supplement the mandamus record, or for leave to
supplement the mandamus record, is denied.
      It is so ORDERED.

Judge’s signature: ____/s/ Evelyn V. Keyes_______
                    Acting individually  Acting for the Court

Date: ___December 22, 2020____




                                         2